Citation Nr: 0713760	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right foot cold injury 
residuals.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot cold injury residuals.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected left hand disability.

4.  Entitlement to an increased disability rating for a 
service-connected right knee condition, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to May 2001.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

In the June 2001 rating decision, the RO granted service 
connection for a right knee condition, evaluated as 10 
percent disabling effective May 19, 2001, the day after the 
veteran's discharge from active duty.  The June 2001 rating 
decision also granted service connection for a left knee 
condition, left and right foot cold injury residuals, and a 
left hand condition, each evaluated as noncompensably 
disabling effective May 19, 2001.  The veteran disagreed and 
timely appealed.

In June 2004, the Board remanded the claim for further 
evidentiary development, specifically for medical 
examinations of the veteran's feet and knees.  In a February 
2005 decision, the Board remanded the claim for compliance 
with Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, 
the remand instructed the RO to obtain a medical examination 
of the veteran's bilateral feet and knee conditions which 
addressed functional impairment concerns in compliance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

In April 2006, the Board remanded these claims for compliance 
with the then recently decided decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  A notice letter was 
dent to the veteran in May 2006, and a supplemental statement 
of the case (SSOC) was issued in November 2006.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Remanded issues

The issues of entitlement to increased disability ratings for 
the service-connected right and left knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In August 2001, the veteran filed a claim of entitlement to 
service connection for a right hand condition.  In June 2004, 
the Board noted that the issue was not in appellate status 
because it had not been adjudicated by the RO.  A review of 
the record indicates that the issue has not subsequently been 
adjudicated by the agency of original jurisdiction (AOJ).  
That matter is once again referred for appropriate action by 
the RO.

The June 2001 rating decision also denied service connection 
for a disability claimed as "heart pain".  The June 2004 
Board decision denied the veteran's claim.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2006).  



FINDINGS OF FACT

1.  The veteran's service-connected right foot cold injury 
residuals are manifested by objectively demonstrated pain.

2.  The veteran's service connected left foot cold injury 
residuals are manifested by full range of motion without 
pain.

3.  The veteran's service-connected left hand disability is 
manifested by complaints of pain with no limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
service-connected right foot cold injury residuals have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 7122 (2006).

2.  The criteria for a compensable disability rating for 
service-connected left foot cold injury residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 7122 (2006).

3.  The criteria for a compensable disability rating for the 
service-connected left hand disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for service-connected 
right and left foot cold injury residuals and a left hand 
disability.  In substance, he contends that each disability 
is more severe than is currently recognized by VA in the 
assigned disability ratings.

As is discussed elsewhere in this decision, the remaining two 
issues on appeal, entitlement to increased ratings for 
bilateral knee disabilities, are being remanded for 
additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a May 2006 VCAA letter that to 
establish entitlement to an increased disability rating for a 
service-connection disability, the evidence must show that 
"your service-connected disability has gotten worse."  See 
VCAA letter, page 6.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (VA examinations 
were in fact completed in February 2001, June and August 
2004, and May 2005).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

In the VCAA letter, the veteran was informed that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.

Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, (1) veteran status, 
(2) current existence of a disability and a connection 
between the veteran's service and the disability, are not at 
issue because the RO granted service-connection.  Thus, any 
lack of notice regarding these elements is rendered 
meaningless.  The veteran's claims of entitlement to 
increased disability ratings were denied based on element 
(4), degree of disability.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, were specifically addressed in 
the May 2006 VCAA letter, pursuant to the Board's most recent 
remand.  The veteran was specifically informed what criteria 
VA uses to determine degree of disability and an effective 
date.  See the may 16. 2006 VCAA letter, pages 7 and 8.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  Moreover, the RO obtained VA 
treatment records from Ann Arbor and Toledo clinics as the 
veteran requested. 

The veteran was provided with VA examinations in February 
2001, June and August 2004, and May 2005.  The reports of the 
medical examinations and reviews reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The Board notes that in the VA Form 9, the veteran 
specifically elected not to have a hearing before a Veterans 
Law Judge.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits 
as to these three issues.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right foot residuals of cold 
injury condition.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot residuals of cold 
injury condition.

Because the bilateral feet residuals of cold injury 
disabilities involve similar facts and law, the Board will 
address both issues in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2006).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.
Specific schedular criteria

Under Diagnostic Code 7122 [Cold injury residuals], the 
following levels of disability are included:

	With the following in affected parts:
Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis subarticular punched 
out lesions, or osteoarthritis)
. . . . . . . . 30%
Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis 
subarticular punched out lesions, or 
osteoarthritis) . . . . . . . 20%
Arthralgia or other pain, numbness, or cold 
sensitivity . . . . . . 10%

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown supra at 414.  For the reasons stated below, the Board 
finds there is no more appropriate diagnostic code available 
under the Rating Schedule for rating this disability.  

The veteran's service medical records show that the veteran 
suffered cold injury to both feet during active duty.  After 
review of the record, the Board does not find that any other 
diagnostic code is more relevant than Diagnostic Code 7122.  
Importantly, neither the veteran nor his representative have 
contended that any other diagnostic code is more appropriate.  
Thus, the Board finds that the application of Diagnostic Code 
7122 is appropriate.

Schedular rating

The veteran's feet were examined by VA medical examiners in 
July 2004 and May 2005.  

The July 2004 examiner determined that the veteran's feet 
were both of normal configuration, both had full range of 
motion in all toes, the veteran had a normal gait, normal 
pulse on arterial dorsalis pedis on both feet, normal skin on 
both feet, and no indication of pain upon palpation on either 
foot.  The examiner also noted that a pinprick test on both 
feet revealed normal skin sensitivity and no paresthesias or 
numbness on either foot.  The examiner noted that x-rays of 
both feet were normal.  

The May 2005 examiner noted similar findings upon examination 
of the veteran's feet.  The May 2005 examiner also stated 
that the veteran did not wear orthosis of any kind for foot 
pain.  [The examiner noted that the veteran's gait revealed a 
mild limp with the left leg because of right knee pain.]  

(i.)  Right foot

The May 2005 examiner noted that on repetitive use, the 
veteran exhibited mild increasing pain and fatigue of the 
right lateral foot, but also found that there was not 
resulting loss of range of motion.  

In sum, with respect to the right foot only one criterion of 
Diagnostic Code 7122 is supported by the medical evidence of 
record: the veteran's report of mild pain was clinically 
documented upon repetitive use of his right foot, but there 
is no medical evidence of numbness, or cold sensitivity.  
However, the criteria in Diagnostic Code 7122 are 
disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

Because there is evidence of right foot pain, which the VA 
examiner appeared to attribute to the service-connected cold 
injury residuals, the Board finds that the evidence supports 
a finding that the veteran is entitled to a compensable 
rating of 
10 percent under Diagnostic Code 7122.  See 38 C.F.R. § 4.7 
(2006).

The Board has also considered whether the veteran is entitled 
to a disability rating exceeding 10 percent under Diagnostic 
Code 7122 for his service-connected right foot cold injury 
residuals.  

As is noted above, Diagnostic Code 7122 requires medical 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities is required before a 20 percent disability 
rating is warranted.  That is the schedular criteria are 
conjunctive.  

Although right foot pain is present, medical records in this 
case do not demonstrate nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or any X-ray 
abnormalities.  Such is required in addition to pain.  Thus, 
the Board finds that the medical evidence does not support a 
finding that an even higher disability rating of 20 percent 
is warranted.  

Similarly, a 30 percent disability rating under Diagnostic 
Code 7122 requires medical evidence of pain, numbness or cold 
sensitivity plus two of the following conditions: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  Again, the 
medical evidence in this case does not support a finding that 
the veteran's pain is accompanied with any two of those 
conditions.

(ii.)  Left foot

With regard to his left foot, the May 2005 VA examiner noted 
that there were no residuals of cold injury.  The veteran did 
not specifically contend that he experienced pain in his left 
foot, and none was noted during the latest examination.  Nor 
was there any complaint of numbness or cold sensitivity of 
the left foot noted by the examiner.  

The Board observes that in a June 23, 2005 statement, the 
veteran contended that there was no pin prick test done to 
his toes - the area he stated that gets numb - and that he 
spoke with the examiner about the numbness.  However, the 
Board has carefully reviewed all of the medical records in 
evidence and has found no objective evidence of left foot 
numbness or left foot pain in any of the records.  For that 
reason, although the veteran's contentions have been 
considered the Board finds that with regard to the veteran's 
service-connected left foot, the preponderance of competent 
medical evidence of record does not support a finding that 
the criteria for a compensable rating under Diagnostic Code 
7122 have been met.  

DeLuca consideration

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2006).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As discussed above, the veteran has complained of pain in his 
right foot.  The VA examiner noted that the veteran suffered 
pain and fatigue upon repetitive motion.  As discussed above, 
the Board has determined that the pain criterion in 
Diagnostic Code 7122 forms the basis for the increased 
disability rating for the veteran's right foot.  To assigned 
even more disability based on the same symptom would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2006).  

Crucially, the examiner specifically noted that the range of 
motion was not limited following repetitive use by fatigue, 
and did not note that it resulted in weakness, lack of 
endurance or incoordination.  Neither does the veteran so 
contend.  The Board additionally observes that the veteran 
does not use any orthotic device and the record evidence does 
not show that he has been prescribed to participate in 
physical therapy to strengthen his foot.  

With regard to his left foot, the May 2005 VA examiner noted 
that the veteran had no pain upon palpation or during 
movement, had full range of motion in all toes of the left 
foot and in the left ankle.  Thus, there is no evidence that 
the veteran cannot perform the normal working movements of 
the left foot with normal excursion, strength, speed, 
coordination, and endurance.  

In short, there is no evidence that the veteran's right or 
left foot symptomatology warrants the assignment of 
additional disability based on 38 C.F.R. §§ 4.40 and 4.45.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As was noted in the Introduction, the RO granted an effective 
date for the all of the veteran's service-connected 
disabilities effective as of the day after the veteran's 
discharge from active duty, May 19, 2001.  

With respect to the right foot disability, as discussed above 
the Board is assigning a 10 percent disability rating.  A 
careful review of the record reveals that symptoms consistent 
with a 10 percent rating were initially identified during the 
May 11, 2005 VA examination.  As was discussed above, the 
2004 examination identified no significant right foot 
pathology.  There is no earlier evidence of symptoms 
consistent with the assignment of a 10 percent rating.  
Indeed,  a March 2001 VA examination found no residuals cold 
injury findings in either foot, and diagnosed the disability 
by history only. 

For these reasons, the Board assigns the 10 percent rating 
effective May 11, 2005.  As was discussed in the VCAA section 
above, the veteran has received notice under Dingess, and he 
has not provided evidence or argument which would lead the 
Board to believe that an earlier effective date is warranted 
for the 10 percent rating.  

Upon review of the physical examinations of record which 
indicate little change in the veteran's left foot condition, 
the Board finds that staged ratings are not appropriate.  At 
no time since May 19, 2001 do the medical reports indicate 
that pathology associated with the left foot disability 
approximated that which would allow for the assignment of a 
10 percent or higher rating.  Indeed, no objective 
symptoms have been recognized by health care providers.


Conclusion

In conclusion, the Board determines that the veteran is 
entitled to an increased disability rating of 10 percent for 
his service-connected right foot cold injury residuals, and 
that a compensable rating for his service-connected left foot 
cold injury residuals is not warranted.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected left hand disability.

Relevant law and regulations

The law and regulations generally pertaining to increased 
disability ratings, to include DeLuca and Fenderson 
considerations, have been set out above.

The veteran was service-connected for extensor pollicis 
longus tendonitis of the left hand effective May 19, 2001, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
[tenosynovitis].  Under Diagnostic Code 5024, the disability 
is rated under Diagnostic Code 5003 [degenerative arthritis].

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).



Analysis

Assignment of diagnostic code

The veteran's service-connected disability is tendonitis.  
Such is contemplated in Diagnostic Code 5024, and therefore 
Diagnostic Code 5003.  The veteran and his representative 
have not suggested that any other diagnostic code is more 
appropriate.

Schedular rating

Under Diagnostic Code 5003, the veteran's disability is rated 
based on limitation of motion; limitation of motion of the 
specific joint or joints involved must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The veteran was examined in May 2005 by a VA physician who 
determined that there were no objective findings of pain, no 
complaints of pain, full range of motion in all joints of the 
left thumb and left index finger, and normal sensitivity in 
the left hand.  Such findings are consistent with the other 
medical evidence of record.  
The March 2001 VA examiner found no left hand pathology.  It 
does not appear that the veteran has sought medical treatment 
for his left hand disability; the VA outpatient treatment 
records indicate that his complaints have centered around his 
knees.  

For these reasons, the Board agrees with the RO and the AMC 
and declines to assign a compensable disability rating for 
the left hand disability.

DeLuca consideration

The May 2005 VA examiner found that repetitive motion of the 
veteran's fingers of the left hand and left wrist caused no 
decreased range of motion.  In the absence of 
Evidence of functional loss, the Board declines to assign a 
compensable rating via DeLuca.

Fenderson consideration

A review of the medical and other evidence of record 
demonstrates that at no time since the veteran left service 
has his left hand symptomatology approached that which would 
allow for the assignment of a compensable rating.  Range of 
motion of the left hand has been consistently been described 
as normal.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
bilateral foot and left hand disabilities have resulted in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b) (2005) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a 10 percent disability rating for service-
connected right foot cold injury residuals is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a compensable rating for service-connected 
left foot cold injury residuals is denied.

Entitlement to a compensable rating for a service-connected 
left hand disability is denied.


REMAND

4.  Entitlement to an increased disability rating for a 
service-connected right knee condition, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee condition.

The veteran seeks an increased rating for his service-
connected right knee disability, currently evaluated as 10 
percent disabling.  He also seeks a compensable rating for 
his service-connected left  knee disability.  For reasons 
explained below, the Board believes that a remand of these 
issues for further development is warranted.

With regard to the knee disabilities, the veteran stated in a 
January 24, 2007 statement in response to the November 2006 
SSOC that his knees continue to deteriorate and that he had 
been treated for both knees in January 2007.  He further 
stated that he was seeking a second opinion from a private 
orthopedist regarding his knees.  Because there appears to be 
additional evidence which is pertinent to his claims, the 
Board is obligated to remand the case in order for the agency 
of original jurisdiction to obtain and consider the medical 
records identified by the veteran.

The Board is of course aware that these issues have been 
remanded three times in the past.  However, in light of the 
recent communication from the veteran, the Board sees no 
alternative but to obtain what appears to be pertinent 
medical evidence. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and request that he identify or 
furnish all recent medical examination and 
treatment reports pertaining to his 
service-connected knee disabilities.  Any 
such records so obtained should be 
associated with the veteran's claims 
folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claims of 
entitlement to increased ratings for his 
service-connected bilateral knee 
disabilities.  If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


